PER CURIAM.
Under the facts presented, we find no merit in appellant’s contention that his convictions for robbery with a firearm, aggravated assault and battery constitute double jeopardy. We do agree, however, that the lower court erred in making consecutive the “minimum mandatory” sentences imposed after determining that the defendant was a habitual violent felony offender. Such minimum mandatory sentences must be imposed to run concurrently when they arise from a single criminal episode, as in this case. Daniels v. State, 595 So.2d 952 (Fla.1992); Penton v. State, 605 So.2d 1319 (Fla. 1st DCA 1992). Accordingly we affirm the judgments but vacate the sentences imposed and remand with instructions to resentence appellant to concurrent minimum mandatory sentences.
JUDGMENTS AFFIRMED; SENTENCES VACATED and REMANDED for resentencing in accordance with this opinion. “
W. SHARP, PETERSON and GRIFFIN, JJ., concur.